Response to Arguments
Applicant's arguments filed 23 December 2021 have been fully considered but they are not persuasive.  
The Applicant argues that Abe et al., Takahashi et al., and Choi do not teach or suggest the claimed editing process in which a frame associated with long period frame information becomes the a first frame in the moving image file having been edited.  The Examiner respectfully disagrees.  The Examiner is giving the claim its broadest reasonable interpretation and interprets the long period frame information as being an I-frame and the short period frame information as being a P-frame or a B-frame.  When the claims are given this interpretation, Abe et al., Takahashi et al., and Choi read on the claim language and the rejection is maintained.  However, the Examiner recognizes the differences between the Applicant’s invention and the cited prior art references and the Examiner suggests further defining the claim language to overcome the Examiner’s interpretation and the cited prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
January 18, 2022